[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                AUGUST 27, 2007
                               No. 07-11949                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                    D. C. Docket No. 06-00071-CV-CDL-4

DALE M. THOMPSON,


                                                              Plaintiff-Appellant,

                                     versus

WILLIAM W. ADAMSON,
Warden,

                                                             Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                               (August 27, 2007)

Before BLACK, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

     Dale Thompson, a prisoner proceeding pro se, appeals the district court’s
dismissal, pursuant to 28 U.S.C. § 1915A, of his 42 U.S.C. § 1983 complaint for

failure to state a claim upon which relief may be granted. For the reasons that

follow, we affirm.

                                 I. BACKGROUND

      Thompson, incarcerated in the Muscogee County Prison in Columbus,

Georgia, filed a pro se 42 U.S.C. § 1983 action against Warden William Adamson,

in his individual and official capacities, alleging constitutional violations in

connection with Adamson’s withholding of a “Self-Help Litigation Manual” that

Thompson had ordered through the mail. Specifically, Thompson alleged that the

deprivation of the manual violated his First Amendment right to petition the

government for redress of grievances, his Fourth Amendment right to be secure in

his person, his Fifth Amendment right against self incrimination, his Eighth

Amendment right to be free from cruel and unusual punishment, and his

Fourteenth Amendment right to equal protection. According to Thompson, as a

result of these constitutional violations, he suffered pain, emotional distress, and

mental anguish. He requested $500,000 in compensatory damages and $750,000

in punitive damages.

      Adamson moved to dismiss the complaint for failure to exhaust

administrative remedies as required by the Prison Litigation Reform Act



                                            2
(“PLRA”), 42 U.S.C. § 1997e(a), because Thompson had not filed a formal written

grievance before filing the complaint. According to Adamson, Thompson was

notified that the manual constituted contraband material because it could be used as

a weapon, and Thompson never responded to this notice. Thompson replied that

he had filed a grievance, to which he received no response. Adamson then

clarified that Thompson had filed an informal grievance, but had not filed a formal

grievance or an appeal as required by prison procedure.

      The magistrate judge reviewed the record and could not conclude that

Thompson had failed to exhaust administrative remedies. Instead, the magistrate

recommended that the complaint be dismissed for failure to state a claim under 28

U.S.C. § 1915A, because Thompson had not alleged physical injury as required by

42 U.S.C. § 1997e(e) of the PLRA. Over Thompson’s objection, the district court

adopted the magistrate’s recommendation and dismissed the complaint. Thompson

now appeals.

                                 II. DISCUSSION

      On appeal, Thompson argues that the district court erred in dismissing his

complaint. We review de novo the dismissal of a complaint under 28 U.S.C.

§ 1915A. Hughes v. Lott, 350 F.3d 1157, 1159-60 (11th Cir. 2003). “Pro se

pleadings are held to a less stringent standard than pleadings drafted by attorneys



                                          3
and will, therefore, be liberally construed.” Tannenbaum v. United States, 148

F.3d 1262, 1263 (11th Cir. 1998). But federal courts have discretion to dismiss pro

se claims if they lack an arguable basis either in fact or in law. Neitzke v.

Williams, 490 U.S. 319, 324-25, 109 S.Ct. 1827, 1831-32, 104 L.Ed.2d 338

(1989).

      The PLRA provides that “[n]o Federal civil action may be brought by a

prisoner confined in a jail, prison, or other correctional facility, for mental or

emotional injury suffered while in custody without a prior showing of physical

injury.” 42 U.S.C. § 1997e(e). But this court has held that § 1997e(e) does not

preclude a prisoner’s recovery of nominal damages, even in the absence of

physical injury, where the prisoner establishes a violation of a fundamental

constitutional right. Hughes, 350 F.3d at 1162.

      Here, careful review of Thompson’s appellate brief reveals that he does not

explain or even address how the district court erred in dismissing his complaint,

and he fails to address the legal basis upon which the court relied—that he failed to

state a claim upon which relief may be granted, pursuant to 28 U.S.C. § 1915A,

because he failed to allege physical injury as required by 42 U.S.C. § 1997e(e).

Instead, Thompson merely argues the merits of his constitutional claims. Even

construing Thompson’s brief liberally, there is no indication that he presents any



                                            4
argument or analysis regarding the issue on appeal. Accordingly, Thompson has

abandoned this issue. See Davis v. Hill Eng’g, Inc., 549 F.2d 314, 324 (5th Cir.

1977) 1 (holding that the mere mention in an appellate brief that the district court

was in error, absent any specific argument as to how the court was in error, was

insufficient to present the matter for adjudication on appeal). We therefore affirm

the district court’s dismissal of Thompson’s complaint.

                                    III. CONCLUSION

       For the foregoing reasons, we AFFIRM.




       1
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all of the decisions of the former Fifth Circuit handed down before
the close of business on September 30, 1981.

                                               5